Title: To James Madison from Vincent Gray, 28 November 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


28 November 1803, Havana. Encloses a duplicate of his last letter of 19 Nov. A Spanish government schooner arrived from Cap Français but brought no news except what was already known, “to wit: that they were there in great distress for every thing.”

“Mr Longchamp, the New French Commissary took charge of his Department this day, and Mr Vermanet will depart in a few days with his family for the United States.”
“General Lavolett who commanded at Port au Prince with part of his officers (a large Sum of Specie) and it is said with 1300 men, has arrived at Battabano on the southside of this Island, and has sent a Colo. and one of his Aids on to this city” to request permission to proceed to Havana and provisions for the troops, “they being in want of every thing.” “These officers … waited on the Governor this day, but I have not yet learned how they were received—nor what line of Conduct the Governor will pursure [sic] relative to those Troops.
“We have already in this City a great number of French Citizens from Santo Domingo, and I well Know that the Government is already much dissatisfied with their Conduct generally; and wishes to get them out of the Country. They are also taking measures to prevent their Privateers to windward from receiving further Succor in the Spanish Ports, in order to enable them to annoy their enemy.” A felucca rumored to have robbed several American ships was said to have been fired on at Baracoa when the captain refused to depart; several crew members were killed. “Twice orders have been given that if she enters any of the Ports again to capture and make a Prize of her.”
“The British Prizes are yet here, ‘tho’ ordered repeated[ly] since my last to depart. A sloop that arrived yesterday from New Port, RI, was boarded off the Berry Islands by a French Schooner Privateer, of about sixty Tons, mounting 4 Guns and manned with 60 Men—they were in want of many articles, which they took and gave an order on some person here for the amount.
“This Privateer is too Strong for any one out of Nassau—therefore I am fearful that she will become very troublesome to our Commerce between New-Orleans and the United States.” Suspects the privateer is partly owned in Cuba.
George Robertson, mate of the Farmer of Philadelphia, which is owned by Capt. Richard George and by Daniel W. Cox, reported that the ship foundered on 10 Nov. “about 30 leagues from Cape Antonio” and that the master and crew were saved by the schooner Betsey of Salem, were sent into Matanzas, and had since gone to New Orleans in a Spanish schooner.
The president’s message to Congress was received at Havana “and read with great Satisfaction, by all parties of every Nation.” Transmitted a copy to the governor and captain general on 23 Nov. and requested the editor of the Aurora to publish it. Does not expect this will happen, as the newspaper is under the control of the governor, who would probably not admit it, “as it would tend to dissatisfy the Spanish Subjects with their own Government, when contrasted with the happy and prosperous State of the United States and the Citizens thereof.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 4 pp.; docketed by Wagner.



   
   Surgidero de Batabanó, Cuba.


